DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities: the heading of the claim is directed towards a microwave coupling assembly and depends from claim 1 directed towards coupling device.  It appears that claim 15 should be stated in independent form. Appropriate correction is required.
Claims 16-19 are objected to because of the following informalities: the heading of claims 16-19 are consistent with dependent claim 15. However, claim 15 is not in accordance with claim 1 as indicated above. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: the heading of the claim is directed towards a probe head for EPR measurement and depends from claim 15 directed towards a microwave coupling assembly.  It appears that claim 15 should be stated in independent form. Appropriate correction is required.
Claim 21 is objected to because of the following informalities: the heading of the claim is directed towards a method of using and depends from claim 20 directed towards a measurement system.  It appears that claim 21 should be stated in independent form. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the local axial extension" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 has not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims; hence, it would not be proper to reject the claims on the basis of prior art.  As stated in, In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-12, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by J. Kline (US 3,003118).

    PNG
    media_image1.png
    358
    273
    media_image1.png
    Greyscale
With respect to claims 1 and 15, J. Kline discloses a coupling device for coupling microwave radiation from a first microwave structure into a second microwave structure (see Figure 6 attached herein, magnetron #18 considered as the second microwave structure and transformer #19 considered as the first microwave structure), wherein the first and second microwave structures share a common wall with an iris opening (see Figure 6, common wall #63 having an opening named coupling iris #26), the device comprising a structure positioned in front of the iris opening on the side of the first microwave structure (see Figure 6, coupling wall/member #63 with coupling iris #26 extending from structure #18 to structure #19 including in front of the iris opening on the side of the first structure), and having N electrically conducting conductor loops (see Figure 6 copper loops #24 hence conducting), with N>3 (see Figure 6 having loops #24 as N=15 hence N>3), the conductor loops being arranged coaxially in an array along a z-axis (see Figure 6), with axially neighboring conductor loops being separated by a dielectric (Column 8, lines 12-30 and Columns 13-14, lines 69-75 and 1-9 respectively).  
With respect to claims 2 and 16, J. Kline discloses the first microwave structure is a microwave waveguide (see waveguide section #22).  
With respect to claims 3 and 17, J. Kline discloses the second microwave structure is a microwave resonant cavity (see resonant cavity section #23).  
With respect to claim 4, J. Kline discloses the coupling device is of a substantially cylindrical shape (see outside view in Figure 5 cylindrical parts #18 coupled to Cylindrical part #19 having coupling wall # 63 as shown in Figure 6).  
With respect to claim 5, J. Kline discloses the conductor loops and the dielectric are chosen, dimensioned and arranged such that microwave magnetic field axial propagation along the z-axis is below a cutoff-condition, and microwave magnetic field lines parallel to the z-axis cannot enter an inner volume of the coupling device (Column 11, lines 26-72).  
With respect to claim 6, J. Kline discloses the conductor loops and the dielectric are chosen, dimensioned and arranged such that microwave magnetic field propagation between axially neighboring loops into an inner volume of the coupling device is possible (Column 7, lines 33-46), and local microwave magnetic field line loops around individual conductor loops may be formed for linking a microwave magnetic field in the first microwave structure and a microwave magnetic field in the second microwave structure via the coupling device (Column 8, lines 12-30).   
With respect to claim 7, J. Kline discloses the conductor loops are formed as conductor windings of a continuous helical conductor structure (see Figure 6, having multiple copper loops #24).  
With respect to claim 8, J. Kline discloses the conductor loops are formed as closed conductor rings (see Figure 6 showing each ring #24 closed with strap #24a), which are electrically insulated from each other (Column 8, lines 12-30 and Columns 13-14, lines 69-75 and 1-9 respectively).   
With respect to claim 9, J. Kline discloses the coupling device comprises a support structure on which the conductor loops are arranged, wherein the support structure is made from the dielectric (Column 8, lines 12-30 and Columns 13-14, lines 69-75 and 1-9 respectively).  
With respect to claim 11, J. Kline discloses the array of conductor loops has a length L along the z-axis, and the array has a maximum outer diameter MOD in a plane perpendicular to the z-axis, such that 0.5 L/MOD 10 (Column 17, lines 20-63).  
With respect to claim 12, J. Kline discloses the array of conductor loops has a length L along the z-axis, and each of the conductor loops has a minimum inner diameter MID in a plane perpendicular to the z-axis, such that L > 2*MID (Column 17, lines 20-63).  
With respect to claim 18, J. Kline discloses the array of conductor loops has a length L along the z-axis, and the iris opening has an extension ILD along the z-axis, with 0.2*ILD ≤ L ≤ 2*I1LD (Column 17, lines 20-63).   

Allowable Subject Matter
Claims 10, 13, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 discloses different microwave structures and EPR devices having waveguides. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2858